EDGERTON, Associate Justice.
This is a patent infringement suit. The District Court made full and specific findings of fact with respect to the prior art. .The correctness of those facts is not disputed. In our opinion they overcome the presumption in favor of the validity of an issued patent arid require the conclusion, -which the court reached, that the patent is invalid.
The alleged invention, Kelly patent No. 2,010,724, is a coupon book for use in in-stalment collections. Each coupon bears the names of all the months of the year, and also all numbers from 1 to 31. Each number occupies the same relative position on each coupon. The names of the months, on the other hand, are offset, so that where one coupon has “May” the next has “June.” It results that by punching the book only twice, once for the months and once for the days, one may indicate any given day, e. g., the 15th, in each of a series of months. The coupons are numbered serially for convenience in keeping track of payments made and to be made.
As the District Court found, the prior Davis patent, No. 1,114,342, discloses a multiple-payment coupon book containing a serially-numbered series of interest coupons. As in Kelly, months are offset while days are superimposed, in order to facilitate the punching of a series of dates. Differences such as Kelly’s use of a monthly succession of dates in place of Davis’s quarterly succession, and the absence in Kelly of Davis’s certificate of deposit, are not patentable. Davis and Kelly accomplished substantially the same thing in substantially the same way.
Affirmed.